Church & Dwight Co., Inc. News Release Contact: Rick Dierker Chief Financial Officer 609-806-1900 CHURCH & DWIGHT REPORTS RESULTS Q1 REPORTED EPS OF $0.51; ADJUSTED EPS OF $0.52 EXCEEDS Q1 OUTLOOK 2: $1.75 to $1.77; ADJUSTED $1.92 +8.5% 2017 First Quarter Results 2017 Full Year Outlook •Reported sales growth +3.3%; Organic +2.3% •Reported and Organic sales growth of approximately +3% •Reported Gross Margin +90 bps; Adjusted +110 bps •Reported Gross Margin +60 bps; Adjusted +40 bps •Reported Operating Margin +130 bps; Adjusted +170 bps •Reported EPS $1.75-$1.77 flat; Adjusted +8.5% •Reported EPS growth of 18.6%; Adjusted 20.9% •Cash from operations $650MM EWING, NJ, MAY 4, 2017 – Church & Dwight Co., Inc. (NYSE:CHD) today announced first quarter 2017 reported EPS of $0.51 per share, an 18.6% increase.Adjusted EPS was $0.52, a 20.9% increase excluding a $0.01 charge related to the sale of the Brazil Specialty Products business and including a $0.03 per share positive impact from adopting the new stock option accounting standard. First quarter 2017 reported net sales grew 3.3% to $877.2 million.Organic net sales grew 2.3% driven by global Consumer products growth of 2.6%.Organic sales were driven by volume growth of 2.7%, partially offset by 0.4% from unfavorable product mix and pricing.This organic growth is on top of 5.2% organic growth in Q1 2016. Matthew Farrell, Chief Executive Officer, commented, “We have delivered strong results as momentum from 2016 has continued into early 2017 including organic net sales growth of 2.3%, adjusted gross margin expansion of 110 basis points and adjusted earnings growth of 20.9%.The International business grew organic sales 11.8% as our investment strategy continues to pay off.We are pleased that 6 out of 10 power brands gained share.” First Quarter Review Consumer Domestic reported net sales were $659.7 million, a $11.9 million or 1.8% increase.Organic sales increased by 0.8% primarily due to growth in ARM & HAMMER liquid and unit dose laundry detergents, BATISTE dry shampoo, ARM & HAMMER baking soda, ARM & HAMMER cat litter, partially offset by declines in TROJAN condoms and XTRA laundry detergent.Results were in line with the Company’s expectations as the business anniversaried its highest quarterly growth rate last year (4.5%).Volume growth contributed 1.1% to organic sales partially offset by a decrease of 0.3% attributable to product mix and pricing.ARM & HAMMER unit dose laundry detergent continues to grow share by growing nearly twice the category for the fourth consecutive quarter.Sales in non-measured channels continued to grow, especially online retail sales which approximately doubled.Growth in non-measured channels accounted for approximately 110 basis points of organic sales growth. Consumer International reported net sales were $143.1 million, a $15.7 million or 12.3% increase driven by broad based household and personal care sales across a number of countries.Organic sales increased by 11.8%, driven primarily by BATISTE, FEMFRESH and OXICLEAN in the export business and ARM & HAMMER liquid laundry detergent and ARM & HAMMER cat litter in Canada.Volume increased 13.2%, partially offset by 1.4% from unfavorable product mix and pricing. Specialty Products reported net sales were $74.4 million, a $0.6 million or 0.8% increase.Organic sales decreased 0.3% due to lower volumes in specialty chemical products.The animal productivity business improved in both price and volume on higher demand from the U.S. dairy industry as milk prices and dairy farm profitability appear to have stabilized. Gross margin increased 90 basis points to 45.5% on a reported basis.On an adjusted basis, excluding the Brazil charge, gross margin increased 110 basis points.The increase was due to productivity programs and the impact of a higher margin acquired business, offset by higher raw material costs. Marketing expense was $90.8 million, a decrease of $1.7 million or 1.8%.Marketing expense as a percentage of net sales decreased 60 basis points to 10.3%. Selling, general, and administrative expense (SG&A) was $112.4 million or 12.8% of net sales, a 20 basis point increase primarily due to the Brazil charge.On an adjusted basis, excluding the Brazil charge, SG&A was flat as a percentage of net sales. Income from Operations on a reported basis was $196.1 million or 22.4% of net sales, a 130 basis point increase.On an adjusted basis, excluding the Brazil charge, operating margin increased 170 basis points to 22.8% of net sales. The reported effective tax rate was 30.9%, compared to 34.7% last year.On an adjusted basis, the effective rate was 30.3%, excluding the Brazil charge.The full year adjusted tax rate is forecasted to be 33.5%. Operating Cash Flow For the first three months of 2017, net cash from operating activities was $131.5 million, a $46.3 million decrease from the prior year due to an increase in working capital partially offset by higher cash earnings.The working capital increase was primarily driven by $25 million in deferred and incentive compensation and profit sharing payments.Capital expenditures for the first three months were $2.8 million, a $5.7 million decrease from the prior year.The Company’s full year outlook for capital expenditures is estimated to be approximately $50 million. At March 31, 2017, cash on hand was $139.5 million, while total debt was $1,278.6 million.The Company continues to have significant financial flexibility for acquisitions. Acquisition On May 1, 2017, the Company acquired Agro BioSciences, Inc.for $75 million plus a contingent payment of up to an additional $25 million based on business performance.Agro BioSciences, Inc. is an innovator and leader in developing custom probiotic products for poultry, cattle and swine. This business is complementary to the Company’s animal productivity business.Annual sales are approximately $11 million.The business is expected to grow rapidly to meet the growing demand for probiotic products to maintain the health and productivity of animals in an antibiotic free environment. The acquisition was financed with debt and is expected to be neutral to EPS in 2017 due to transition costs.In 2018, we expect the acquisition to be accretive to EPS.The Company intends to continue to aggressively pursue acquisitions. Sale of Brazil Chemical Business In March, the Company completed the previously announced sale of its Brazil chemical business for $4.5 million. EPS was impacted $0.01 from charges related to the sale. 2017 New Products
